Citation Nr: 0942955	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  04-31 812A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional disability involving peripheral vascular disease 
with right foot pain resulting from surgery performed by the 
Department of Veterans Affairs (VA).  

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional disability of the lumbar spine resulting from 
surgery performed by VA.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to August 
1973.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision of the Department 
of Veterans Affairs Regional Office (RO) in St. Petersburg, 
Florida.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a VA FORM 21-526, dated in October 2004, the Veteran 
indicated a dollar amount of income, a beginning date of that 
income as April 1997, that the source was the Social Security 
Administration (SSA), and that he last worked in December 
1994.  Treatment records from "R.P.", M.D. dated in 1999 
and submitted to VA by the Veteran in July 2009 list the 
Veteran's employer as "DISABLED."  The Veteran's date of 
birth is such that as of April 1997 he was less than 55 years 
old.  Taken together this information leads the Board to 
believe that his income from the SSA may be related to an 
award of Social Security disability benefits.  

In a letter received in November 2004, the Veteran reported 
that he had resigned from his job due to back pain; a symptom 
that is related to the basis of one of his claims now before 
the Board.  This information raises the question as to 
whether any existing SSA disability records contain evidence 
relevant to at least one of the claims on appeal.  

38 U.S.C.A. § 5103A specifies that VA has a duty to obtain 
relevant records held by a Federal department or agency.  A 
review of the record fails to show that VA has made efforts 
to obtain SSA records related to any disability claim by the 
Veteran relevant to the claims that are now before the Board.  
On remand, all relevant medical evidence held by the SSA as 
well as all administrative decisions regarding relevant 
disability determinations must be obtained and associated 
with the claims file.  If the records do not exist, a 
negative response must be obtained and associated with the 
claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Request from the Social Security 
Administration (SSA) all records related 
to any claim by the Veteran for Social 
Security disability benefits, including 
all medical records and copies of all 
decisions or adjudications; and associate 
the records with the claims file.  If no 
records are available, a negative reply 
should be obtained and associated with the 
claims file.  

2.  After completing the above 
development, and any other indicated 
development, readjudicate the issues on 
appeal.  If any benefit sought is not 
granted in full, provide the Veteran and 
his representative a supplemental 
statement of the case and allow an 
appropriate time to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


